TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00301-CR



                                   In re Ezell Eugene Minton


    FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
         NO. 6464, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Ezell Eugene Minton appeals from an order denying DNA testing that was signed on

March 26, 2008. Because no motion for new trial was filed, the notice of appeal was due 30 days

from the date the order was signed. See Tex. R. App. P. 26.2(a)(1). However, notice of appeal in

this case was not filed until May 2, 2008. Under the circumstances, we lack jurisdiction to dispose

of the purported appeal in any manner other than by dismissing it for want of jurisdiction. See

Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-

23 (Tex. Crim. App. 1996).

               The appeal is dismissed for want of jurisdiction.




                                             Diane M. Henson, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed for Want of Jurisdiction

Filed: August 13, 2008

Do Not Publish